Martin, J.
delivered the opinion of the court. The plaintiff seeks to recover the price of two slaves, sold to him by the defendant, and damages, on an allegation, that at the time of the sale, they were, in the knowledge of the defendant, absolutely unsound, and of no value; laboring under a pulmonary disease, from which they since died. The general issue was pleaded. The plaintiffhad judgment and the defendant appealed.
His counsel has called our attention to a bill of exceptions taken to the opinion of the court, who admitted in evidence an instrument of writing, offered as a bill of sale, and *314received parol proof of the defendant s hand .. l , writing.
Evidence of the receipt of a sura of money for a slave, and a pro-raise to warrant the title, is sufficient evidence of a sale, and a document which contains evidence of these two facts, is a bill of sale, and ad-snissibleevidence..
evidence^can^be misc'To "warrant **B¿vc?dQ»e'reí
The document objected to, was a mere receipt of the price of the slaves, concluding with a promise to warrant and defend the title.
It is very clear that evidence of the receipt of a sum of money for a slave, and the * . . . promise to warrant the title to him, is a sul-_ “ ficient evidenceof a sale, and that the document which contains evidence of these two facts, is a bill of sale, and in the present case the court did not err in receiving the paper _ ... in evidence,, nor in admitting testimonial proof of the signature of the vendor. 3 Martin, n. s. 336.
On the merits, the evidence was partly oral and partly written, and, as is often the case,, somewhat contradictory, and we are unable to say the inferior judge erred in the conclusion to which he arrived.
The appellant’s counsel has, however, complained thafparol evidence was receiv-a promise to warrant the soundness of the slaves: this evidence however was received without any objection on his part.
A charge of forty dollars for medical attendance is also said to be improperly al*315lowed, and it is said the doctor deposed he made no charge for these services. The testimony shows, the doctor said iie made no particular charge for these two slaves, having attended them with others of the plaintiff — but he added, had he made a particular charge, he would have asked forty dollars for them. We conclude the judge did not err in taking it for granted that the plaintiff was charged for these negroes on the general bill he paid for his negroes» including these.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.